Title: From Louisa Catherine Johnson Adams to George Washington Adams, 10 July 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington





Washington 10 July 1826


Your Letter with that of Hariet Welsh was received by me a few hours after your father and John had left the City on their way to Boston—with the vain hope as it has proved of still being in time to receive the last blessing of your truly venerated Grandfather—Heaven has ordained otherwise and we must bow submissively to its all wise but inscrutable decrees and in gratitude raise our hearts in fervent thanksgiving for having granted even in death that the memory of our revered relative should be handed down to posterity with the honours and the freedom of the Nation—The events of the 50th anniversary of our Independence are stamp’d forever by the most wonderful coincidence of the death of two Men whose fame in the annals of our Country are as unperishable as mortality can make them—The one loss this mortal state in all the pure and moral independence that virtue and patient suffering could impose supporting himself with all the dignity of calm philosophy under very limited circumstances and many many privations that affect a noble mind—but he had strength of mind sufficient to withstand the temptation of appearing in a stile beyond his means and spent—the remmints of his property in providing for his children thank God without calling for the assistance of the Nation to support them in extravagance—Oh let the waters of Lethe wash out the remembrance of the call which has been made upon the people to (in my opinion) blot the fame of the name and the Country—May his soul rest in peace and may such honours if honours they be, be buried with him and no more ring among the publick to the shame of his descendants. Were it my own use I do declare I would rather have left my Country and sought service in a foreign than thus have seen my name bandied before the publick for such a purpose—
God Bless you my Son tell your father we are anxious to hear from him and write again as soon as possible—Every respect will be shown to your Grandfathers memory here— Ever yours

L C Adams


Love to all—

